Case 1:21-cv-00185-JMS-TAB Document 1-1 Filed 01/22/21 Page 1 of 3 PageID #: 6




                                Exhibit
                                     A
Case 1:21-cv-00185-JMS-TAB 49D04-201
                           Document 2-CT-043362
                                     1-1 Filed 01/22/21 Page 2 of 3 PageID  #: 12/9/2020
                                                                         Filed: 7        7:19 PM
                                                                                                                                                              Clerk
                                           Marion Superior Court,                    Civil Division   4                                      Marion County, Indiana




 STATE OF INDIANA                                    )                                IN   THE MARION                                        COURT

 COUNTY OF MARION                                    )                                CAUSE NO:


MICHAEL BOMMARITO,
                                                                                               JURY TRIAL REQUESTED
                   Plaintiff,


         V.



EMBASSY SUITES BY HILTON
INDIANAPOLIS DOWNTOWN,                                         vvvvvvvvvvvvvv




PARK HOTELS & RESORTS INC.,
HILTON WORLDWIDE, INC., HILTON
WORLDWIDE HOLDINGS, INC.,
and EMBASSY SUITES
MANAGEMENT LLC,
                   Defendants.       )



                                         COMPLAINT FOR DAMAGES

         1.        Plaintiff Michael      Bommarito           is                an individual   Who resides    in Troy, Michigan.


         2.        Defendant Embassy Suites by Hilton Indianapolis Downtown (“Hotel”)                                               is   a hotel


located at 110     W. Washington         Street in   Marion County, Indianapolis, Indiana.

         3.        Upon      information and belief, Defendants Park Hotels                               & Resorts      1110.,   Hilton


Worldwide,       Inc.,   Hilton Worldwide Holdings, Inc., and/or                              Embassy     Suites   Management LLC

own and       operate the Hotel.


         4.        On December       11, 2018, Plaintiff was staying as a guest at the Hotel                                 and attempted

to   open the glass shower door      in his hotel        room when the shower door                          fell   off track, shattered,


and injured     Plaintiff.



         5.        Defendants had a duty to provide a safe hotel room t0                                  Plaintiff.



         6.        Defendants breached that duty When they failed to properly construct,                                          install,



and/or maintain the shower door, causing                 it   to fall off track                and injure   Plaintiff.
Case 1:21-cv-00185-JMS-TAB Document 1-1 Filed 01/22/21 Page 3 of 3 PageID #: 8




       7.       Plaintiff received   permanent   injuries as a result      0f Defendants’ negligence.


       8.       Plaintiff has   been damaged in an amount          to   be determined    at trial.




       WHEREFORE Plaintiff respectfully requests that the Court enter a judgment in Plaintiff” s

favor and against Defendants in an amount t0 be determined at               trial,   including without limitation


compensatory damages, the costs 0f this      action,   and   all   other just and proper     relief.




                                           JURY DEMAND

       The   Plaintiff demands a trial   by jury.




                                                             Respectfully submitted


                                                             /s/ Edward     M Smid
                                                             Edward M. Smid (30134—49)
                                                             Smid Law LLC
                                                             121 15 Visionary Way, Suite 174
                                                             Fishers, IN 46038
                                                             Direct: (3 17)   690-9369
                                                             Fax: (3 17) 458-2086
                                                             esmid@smidlaw.com
